Savarese, S.
In this accounting proceeding the determination of the persons entitled to share in the testator’s estate turns upon whether or not he was survived by his mother. Testator died on December 17, 1943. The Bed Cross of the Netherlands has issued a declaration, dated at The Hague, November 11, 1947, to the effect that testator’s mother is dead, having evidently been deported by the Germans from Amsterdam on or about August 31,1943, to the concentration camp at Auschwitz, Poland. Based upon such Bed Cross declaration, the Superior Court of Amsterdam, the Netherlands, on January 7, 1948, ordered the entry in the records of the Bureau of Vital Statistics of the Municipality of Amsterdam of the death of testator’s mother at or near Auschwitz, Poland, on or about September 3, 1943. Said Bureau of Vital Statistics thereupon issued a certificate of death dated March 16, 1948, in accordance with the order. Petitioner has submitted duly authenticated copies of the court order and death certificate as evidence tending to establish that the testator’s mother predeceased him. ' ,
On the authority of Matter of Elias (189 Misc. 279), Matter of Magre (189 Misc. 246), Matter of Grauds (189 Misc. 861) and Matter of Jansons (189 Misc. 554) the court accepts the docu*932ments submitted as some evidence of death. In the absence of proof to the contrary, the court finds that the testator’s mother predeceased him. The estate will be distributed accordingly. Account settled. Submit decree on notice.